PER CURIAM:
The claimant brought this action for damage to her vehicle after it encountered a hole in a road maintained by the respondent in Boone County.
The incident giving rise to this claim occurred on April 4, 1997. The claimant was driving a 1987 Cutlass Oldsmobile southbound on Lick Creek Road (119/9) when she encountered a hole in the pavement along the berm. The vehicle sustained a flat tire. The claimant submitted into evidence a repair bill in the amount of $67.84. The claimant had liability insurance only.
The hole was described as approximately 10 inches wide, 12 inches long and three inches deep, and extended from the berm into the traveled portion of the road. The claimant testified at hearing that she was driving approximately 20 miles per hour. She stated that as she proceeded around a curve, she encountered oncoming traffic in the other lane and was unable to stop in time to avoid hitting the hole in her lane.
It is well established that the State is neither an insurer nor a guarantor of the safety of motorists upon its highways. Adkins vs. Sims, 46 S.E.2d 81 (W.Va. 1947). In order for the respondent to be held liable for defects of this type, the claimant must establish that the respondent had actual or constructive notice. The Court is of the opinion that a hole of this size would have developed over a significant amount of time and that the respondent therefore had reason to know of the road hazard. Hamon vs. Dept. of Highways , 16 Ct. Cl. 127 (W.Va. 1986). Therefore, in view of the foregoing, the Court is of the opinion to make an award in the amount of $67.84.
Award of $67.84.